NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



      United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   May 9, 2007

                                      Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 01-1891

UNITED STATES OF AMERICA,                    Appeal from the United States
                                             District Court for the Eastern
                                             District of Wisconsin,
      Plaintiff-Appellee,

              v.                             No. 98 CR 104

ANTONIO MENDEZ, also known                   Lynn Adelman,
as SPA,                                      Judge.

      Defendant-Appellant.

                                     ORDER

       Antonio Mendez appealed his conviction and sentence for racketeering and
drug conspiracy charges. We affirmed his conviction, United States v. Olson, 450
F.3d 655 (7th Cir. 2006), and ordered a limited remand to ask whether the district
court would have imposed the same sentence under an advisory regime. United
States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), cert. denied, 126 S. Ct.
1343 (2006). See also United States v. Booker, 543 U.S. 220 (2005). The district
court has now indicated that it would impose the same sentence knowing that the
guidelines are advisory rather than mandatory. United States v. Mendez, No. 98-
No. 01-1891                                                                   Page 2

CR-104, 2007 WL 128340 (E.D. Wis. Jan. 11, 2007) (hereafter "Memorandum"). We
invited Mendez and the United States to respond to the district court's
Memorandum. Mendez did not respond. The United States urges us to affirm the
sentence as reasonable given the nature of Mendez's conduct, which included
murder and racketeering.

       In its extraordinarily thorough seventeen-page Memorandum, the district
court accepted the recommendations of the presentence report, which set the
offense level at 45 and the criminal history category at V. As the government notes,
this combination is "literally off the chart." That is, the relevant guidelines chart
ends at level 43 with a sentencing range of life for criminal history category V. The
court thus correctly found that the range for Mendez is life. The court then
carefully considered the factors set forth in 18 U.S.C. § 3553(a), applying each
section to Mendez's particular circumstances. After recounting the facts of
Mendez's crimes, including a brutal murder and several instances of witness
tampering, the court found that Mendez's "crimes were among the most serious and
depraved I have seen, and defendant offers nothing persuasive in mitigation." The
court concluded that a life sentence was necessary to promote just punishment
because Mendez participated in the brutal murder of a teenage girl, displayed total
disregard for human life, and never expressed remorse for his deeds. The court
also found that no term lesser than life would adequately protect the public from
Mendez, and that life imprisonment was necessary to deter Mendez from future
crimes because he continued his involvement in the Latin Kings even after his
imprisonment on an unrelated rape conviction. The court found the sentence
necessary to deter others from committing murders for revenge. The court also
noted that a life sentence for Mendez was in line with the sentences received by
Mendez's co-defendants. The district court carefully considered Mendez's legal and
factual arguments and found none persuasive. The court thus determined that it
would have imposed the same sentence had it known the guidelines were advisory
rather than mandatory.

       We have held that a properly calculated guidelines sentence is entitled to a
rebuttable presumption of reasonableness. United States v. Mykytiuk, 415 F.3d
606, 608 (7th Cir. 2005). Mendez has provided no reason to rebut that presumption,
and the district court has given a very thorough analysis of the section 3553(a)
factors in support of that sentence. See United States v. Dean, 414 F.3d 725, 729
(7th Cir. 2005) (holding that the sentencing judge need only provide an adequate
statement of the judge's reasoning, consistent with section 3553(a), for thinking
that the sentence selected is indeed appropriate for the particular defendant).
Under the law of this circuit, that is enough to affirm the sentence as reasonable.
No. 01-1891                                                                   Page 3

       The Supreme Court has issued a writ of certiorari to determine whether
presumptions like the one adopted in Mykytiuk are consistent with United States
Booker, 543 U.S. 220 (2005). See United States v. Rita, 177 Fed. Appx. 357 (4th Cir.
2006), cert. granted, 127 S. Ct. 551 (2006). We have therefore assessed the
reasonableness of Mendez's sentence without applying any presumptions. See
United States v. Nitch, 477 F. 3d 933, 937-38 (7th Cir. 2007). Without applying the
Mykytiuk presumption, we find that the district court's choice of sentence was
reasonable. The nature of Mendez's crimes, his continued criminal activity in
prison, his lack of remorse, the need for specific and general deterrence, and all of
the other factors detailed in the district court's Memorandum fully support a
sentence of life imprisonment. We therefore affirm that sentence and the judgment
of the district court.

                                                                 AFFIRMED.